Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J), entered September 14, 2005. The order, upon reargument, adhered to the court’s prior deci*1337sion granting that part of the cross motion of defendants Michael L. Vilardo, M.D. and Ophthalmology Associates of Western New York, EC. for summary judgment dismissing the complaint against defendant Ophthalmology Associates of Western New York, EC.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decisions at Supreme Court. Present— Hurlbutt, A.EJ., Gorski, Smith and Centra, JJ.